Mr. Chief Justice Siiepaed
delivered the opinion of the Court:
This is an interference case involving priority of invention of an improved ankle supporter.
The several tribunals of the Patent Office concurred in the award of priority to Quenzer.
Collis was the first to conceive the invention. He claimed to have reduced it to practice in December, 1906, immediately *482after conception. The original patterns and tbe sample were locked np in a drawer of a private desk, and tbe manufacture and sale was not begun until February, 1909. Quenzer conceived tbe invention in October, 1907, and commenced manufacture and sale to tbe trade in November, 1907.
Tbe Commissioner beld tbat tbe proof of Collis did not show reduction to practice as alleged; tbat bis secretion of tbe invention, and tbe patenting and manufacture of another kind of supporter, indicated tbat tbe making and test of tbe supporter of tbe issue amounted to nothing more than an abandoned experiment. He further beld tbat even if reduced to practice, Collis bad lost bis right to tbe invention by bis concealment of tbe same. An examination of tbe evidence fails to convince us tbat there was error in tbe conclusion on tbe first point. It is therefore unnecessary to consider tbe second one.
Tbe decision will be affirmed. It is so ordered, and that this decision be certified to tbe Commissioner of Patents.

Affirmed.